DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of the Claims
The status of the claims as of the response filed 1/26/2022 is as follows: claim 10 remains cancelled. Claims 1, 4, 11, 14, and 20-21 are currently amended. Claims 2, 5-6, 8-9, 12, 15-16, and 18-19 are as previously presented. Claims 3, 7, 13, and 17 are original. Claims 1-9 and 11-21 are currently pending in the application and have been considered below.

Response to Arguments
Rejection Under 35 USC 101
On pages 10-11 of the Remarks filed 1/26/2022 Applicant argues that “performing the secure transfer step is not an insignificant extra-solution data outputting step, but is part of the heart of the claim in anonymizing data for the purpose of sending it to preserve patient privacy” and thus provides a concrete practical application of maintaining patient privacy. Applicant’s arguments are fully considered, but are not persuasive. Examiner maintains that the anonymization of data as recited in the claim is an abstract idea in the form of mathematical operations, as explained in more detail below. The outputting of the anonymized data does not amount to a practical application because transmitting the output of a mathematical abstract idea does not provide meaningful limits on practicing the abstract idea, and amounts to the printing of a report as explained in more detail below. 
On page 11 of the Remarks Applicant argues that the present invention anonymizes data via “two steps that amount to significantly more than an abstract idea”: the ‘replacing’ and ‘swapping’ steps of the 
On page 11 of the Remarks Applicant further argues that “the abstract idea is concretely applied into a practical application in ‘performing, by a wireless communication device, the secure transfer by sending the swapped pairs over a communication path from the hospital computer processing system to a remote statistical analysis system’. Thus, from point/system A (hospital computer processing system) to point/system B (remote statistical analysis system), a secure transfer of anonymized data is made, clearly a practical idea in the context of 35 U.S.C. 101” (emphasis original). Applicant’s arguments are fully considered, but are not persuasive. Examiner maintains that the sending of data over a communication path via a wireless communication device amounts to an insignificant extra-solution outputting step because it merely describes data output after the main mathematical data processing has been completed. Even if a step is alluded to in the preamble of a claim, it can still amount to insignificant extra-solution activity if it merely provides for the generic transmission of data output by an abstract idea without providing a practical application. Examiner notes that a practical application is not achieved in this case because the data being sent to a destination location is not received by any particular entity (beyond a generic “remote statistical analysis system”), are not used in any specific further processing steps that materially change or concretely affect a patient’s care, a person’s actions, application of statistical knowledge to the real world, etc., nor are they practically applied in any particular way beyond providing for the digital output of a mathematical anonymization operation. Such a step is also achieved via well-understood, routine, and conventional computer functions such as transmitting or receiving data over a 
On page 12 of the Remarks, Applicant argues that use of a wireless communication device to send the swapped pairs over the communication path to the destination location provides a specific machine that integrates the abstract idea into a practical application. Applicant further asserts that the wireless communication device acting as a particular machine “clearly performs transformation of the state of the data into a wireless signal” and thus provides further integration into a practical application under the 2019 PEG. Applicant’s arguments are fully considered, but are not persuasive. 
The wireless communication device is not a particular machine when considered under the guidance of MPEP 2106.05(b), at least because it does not refer to a specific machine but rather a generic type of device that is capable of wireless communication. The cited MPEP section notes that the particularity or generality of the elements of a machine are considered by “the degree to which the machine in the claim can be specifically identified (not any and all machines).” Mackay Radio & Tel. Co. v. Radio Corp of America is cited as an example of a particular machine integrating a mathematical formula into a practical application, because “the claim recited the particular type of antenna and included details as to the shape of the antenna and the conductors, particularly the length and angle at which they were arranged.” The instant claims’ recitation of a “wireless communication device” contrasts this type of particularity because it merely describes a broad class of devices capable of performing a particular function, without any details about a single specific and narrowly-defined device. Examiner further points to Applicant’s specification, where it is disclosed that the wireless communication devices are not particular machines but instead may encompass a wide array of known communication types (see [0020]: “The communication devices 104 can include wireless and/or wired communication device (e.g., network (e.g., WIFI, etc.) adapters, etc.); see also [0022]: “For example, various other input device and/or output device can be included in processing system 100, depending upon the particular implementation of the same, as readily understood by one of ordinary skill in the art. For example, various types of wireless and/or wired input and/or output device can be used”). From the disclosure, one of ordinary skill in the art would understand wireless communication devices not to refer to a particular device with specific unique design elements, but to encompass various common devices such as Wi-Fi adapters, radios, cellular 
The wireless communication device also does not provide for a particular transformation or reduction of an article as Applicant alleges. The transformation of digital number pairs to a wireless signal does not amount to a particular transformation as described in MPEP 2106.05(c): “An ‘article’ includes a physical object or substance. The physical object or substance must be particular, meaning it can be specifically identified. ‘Transformation’ of an article means that the ‘article’ has changed to a different state or thing. Changing to a different state or thing usually means more than simply using an article or changing the location of an article. A new or different function or use can be evidence that the article has been transformed. Purely mental processes in which thoughts or human based actions are ‘changed’ are not considered an eligible transformation. For data, mere ‘manipulation of basic mathematical constructs [i.e.,] the paradigmatic ‘abstract idea,’’ has not been deemed a transformation” (emphasis added). Thus, Applicant’s arguments are not persuasive at least because swapped pairs are not a physical or tangible ‘article’ and because the manipulation or formatting of data does not amount to a particular transformation.
On page 12 of the Remarks
On page 13 of the Remarks Applicant argues that elements of the claim are not well-understood, routine, and conventional as “evidenced here by the lack of citation of any prior art.” Applicant’s arguments are fully considered, but are not persuasive. Examiner has provided citation to prior art references regarding the well-understood, routine, and conventional nature of the additional elements of the claim, such as the processor executing stored computer code to perform statistical calculations and data manipulations (see Pgs 10-11 of the non-final Office action mailed 10/28/2021). Further, Applicant has not identified any particular additional element that is believed to be unconventional.
On pages 13-14 of the Remarks Applicant argues that elements of claims 5, 15, and 21 amount to “significantly more” than the abstract idea by further utilizing the data. Applicant’s arguments are fully considered, but are not persuasive. Though claims 5 and 15 further analyze the data to determine displayed advice, such advice is not utilized in any further processing or feedback steps, nor are they practically applied in any particular way beyond the printing of a report on a display device (e.g. they do not lead to modification of a specific treatment or have any practical effect on patient care), and thus this step does not provide integration into a practical application. Instead, this step amounts to insignificant extra-solution activity that utilizes well-understood, routine, and conventional computer functions such as transmitting or receiving data over a network (see MPEP 2106.05(d)(II)) and thus does not provide an inventive concept (i.e. “significantly more”). Regarding claim 21, Examiner additionally notes that the step of "performing a statistical significance test on the swapped pairs at the remote statistical analysis system" describes a further mathematical concept and is thus part of the abstract idea. Though the swapped pairs are being processed in a generic way at the remote statistical analysis system, there is no specific operation that is claimed and the results of the statistical significance test are not utilized in any particular way for any particular purpose specific to the remote statistical analysis system. Performance of mathematical operations on anonymized data does not amount to a technical improvement of any computer or technical field. Though this claim introduces the additional element of a statistical processor, this element is recited at a high level of generality and is merely invoked as a tool with which to implement the abstract idea such that it amounts to the words “apply it” with a computer and does not provide integration into a practical application or "significantly more" than the abstract idea itself.
For the reasons outlined above, the 35 USC 101 rejections are upheld for claims 1-9 and 11-21. 
Claim Objections
Claims 1-9, 11-19, and 21 are objected to because of the following informalities: Claims 1 and 11 each refer to the same element within each claim using different nomenclatures. For example, line 4 of claim 1 and lines 4-7 of claim 11 introduce a “hospital computing processing system,” while lines 21-22 of claim 1 and lines 23-24 of claim 11 refer to “the hospital computer processing system.” Applicant is advised to standardize the name of this element in each claim. Claims 2-9, 12-19, and 21 are also objected to on this basis because they inherit the objectionable language due to their dependence on claims 1 or 11. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 20 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 20 recites “an isolated patient database for storing program code and the plurality of statistical data” in lines 3-4. Applicant’s original specification does not provide sufficient written support for an isolated patient database storing both program code and the plurality of statistical data; at most, Fig. 2 and paras. [0026]-[0027] disclose each hospital system as having a patient database (presumably storing 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-9 and 11-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1
In the instant case, claims 1-9 and 21 are directed to a method (i.e. a process), claims 11-19 are directed to a computer program product (i.e. a manufacture), and claim 20 is directed to a system (i.e. a machine). Thus, each of the claims falls within one of the four statutory categories. Nevertheless, the claims fall within the judicial exception of an abstract idea.
Step 2A – Prong 1
Independent claim 1 recites steps that, under their broadest reasonable interpretations and but for the recitation of generic computer components, amount to performance of mathematical calculations and thus fall within the “mathematical concepts” abstract idea grouping. Specifically, the claim recites: 
- calculating statistical information for each of the plurality of statistical data;
- aggregating the statistical information to calculate a valid range for each of the statistical data;
- removing outlier data based on the valid range for each of the plurality of statistical data; 
- creating pair lists from each of the plurality of statistical data and target data, the pair lists having a respective member from both the plurality of statistical data and the target data, the target data relating to a specific health status test;
- replacing each respective member of the target data by a random number existing in a range of a corresponding one of a plurality of target data bins defined from a predefined static range; and
- swapping each pair in each of the pair lists in a random order using a randomized number, wherein the randomized number used for swapping is different for different ones of the pair lists. 
Each of these steps fall within the mathematical concepts grouping because they describe the calculation and manipulation of numeric data via mathematical operations. Independent claims 11 and 20 recite substantially similar steps such that they are also considered to recite an abstract idea in the “mathematical concepts” grouping but for the recitation of generic computer components. 
Dependent claims 2-9, 12-19, and 21 inherit the limitations that recite an abstract idea from their dependence on claims 1 and 11, respectively, and thus these claims also recite an abstract idea under the Step 2A – Prong 1 analysis. Additionally, claims 2, 7-9, 12, and 17-19 merely further describe the abstract idea identified for the independent claims above. Specifically, claims 2 and 12 recite that the bins are defined based on the valid range, which merely further describe the mathematical calculation behind defining each of the bins. Claims 7-9 and 17-19 further describe the type of mathematically calculated information and its mathematical relationships to other types of data, e.g. a minimum and maximum value of the valid range being calculated based on previously calculated variance information. 
In addition, claims 4-5, 14-15, and 21 recite further steps that, under their broadest reasonable interpretations, amount to mathematical concepts but for the recitation of generic computer components. Specifically, claims 4 and 14 recite statistically analyzing the plurality of statistical data, and grouping test data and testing a corresponding statistical significance of the test data with respect to each of the plurality of statistical data. These operations describe additional statistical analysis and testing of the statistical data via additional mathematical operations. Claims 5 and 15 recite mapping each of the plurality of statistical data to a respective one of a plurality of pre-defined advices, which also amounts to mathematical operations because a “mapping” operation could include some type of numerical association and/or analysis to correlate numerical data. Claim 21 recites performing a statistical significance test on the swapped pairs at a destination location, which describes a further mathematical operation performed on the data. 
However, recitation of an abstract idea is not the end of the analysis. Each of the claims must be 
Step 2A – Prong 2
The judicial exception is not integrated into a practical application. In particular, the independent claims do not include additional elements that integrate the abstract idea into a practical application. The unique additional elements of claim 1 include a privacy processor for performing the computer-implemented method; the unique additional elements of claim 11 include a computer program product comprising a non-transitory computer readable storage medium having program instructions embodied therewith, the program instructions executable by a hospital computing processing system to cause the hospital computer processing system to perform the method with a privacy processor; and the unique additional elements of claim 20 include a hospital computer processing system comprising an isolated patient database for storing program code and a plurality of statistical data, and a privacy processor for running the program code to perform the method. Each of the independent claims also note that the privacy processor manages access to an isolated patient database of the hospital computing processing system and is a portal through which the statistical data is anonymized for the secure transfer, and include the additional element of a wireless communication device that transforms the swapped pairs into a wireless signal, as well as the functional additional element of performing the secure transfer for patient privacy protection by the wireless communication device by sending the swapped pairs over a communication path from the hospital computer processing system to a remote statistical analysis system. 
These additional elements, when considered in the context of the claim as a whole, do not reflect an improvement in the functioning of a computer or other technological field, do not effect a particular
Further, the hardware processing elements in these claims (e.g. the privacy processor and isolated patient database) merely amount to instructions to implement an abstract idea on a computer because they utilize electronically stored computer code executed by a privacy processor of a hospital computing processing system to perform mathematical functions. In this way, the computing elements are merely invoked as tools with which to implement the abstract idea. Accordingly, each independent claim as a whole is directed to an abstract idea without integration into a practical application. 
The use of a wireless communication device to perform the secure transfer for patient privacy protection by sending the swapped pairs over a communication path from the hospital computer processing system to a remote statistical analysis system amounts to an insignificant extra-solution data outputting step that is not further utilized in a meaningful way because it merely describes data output after the main mathematical data processing/anonymization has been completed. Though the output of the mathematical computations is being sent with a communication device over a communication path, it is not being received by any specific entity (beyond a generic “remote statistical analysis system”), used in any further processing steps that materially or concretely change or affect patient care or user behavior, nor practically applied in any particular way, and thus this step does not provide integration into a practical application. 
The use of an isolated patient database for storing program code and the plurality of statistical data as in claim 20 amounts to insignificant extra-solution activity because it is a nominal, necessary data storage step. 
The judicial exception recited in dependent claims 2-9, 12-19, and 21 is not integrated into a practical application under the same analysis as above because each claimed function is performed with the same additional elements identified in claims 1 or 11. Further, claims 2, 4, 7-9, 12, 14, and 17-19 merely further describe the abstract ideas identified in the independent claims without presenting new additional elements, as addressed above. Claims 3 and 13 recite the additional functional element of securely storing the plurality of statistical data and the target data for privacy preservation, which amounts to insignificant extra-solution activity because it provides a necessary data storage step. Claims 5 and 15 recite the additional functional elements of presenting implicated ones of the plurality of pre-defined advices to a user on a display device based on presentation criteria, which amounts to insignificant extra-
Accordingly, the additional elements of claims 1-9 and 11-21 do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Claims 1-9 and 11-21 are directed to an abstract idea.
Step 2B
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of computer storage elements and a privacy processor executing stored computer code to perform the calculating, aggregating, removing, creating, replacing, swapping, etc. steps amount to no more than mere instructions to apply the exception using generic computer components. As evidence of the generic nature of the above recited additional elements, Examiner notes para. [0022] of Applicant’s specification, noting that variations of processing system 100 would be readily contemplated by one of ordinary skill in the art given the teachings of the present invention. Para. [0085] further notes various exemplary embodiments of computer readable storage media, and para. [0089] notes that the stored computer readable program instructions “may be provided to a processor of a general purpose computer, special purpose computer, or other programmable data processing apparatus” to produce a machine that implements the invention. Though para. [0021] asserts that the resulting programmed computer would be a “special purpose computer”, a programmed computer is not considered a “special machine” if it applies a judicial exception by use of conventional computer functions (see MPEP 2106.05(b)(I)). Because storage and retrieval of data in memory and performance of repetitive calculations are considered conventional computer functions (see MPEP 
Examiner also notes the generic nature of the wireless communication device as briefly described in paras. [0020] and [0022] of the specification: “The communication devices 104 can include wireless and/or wired communication device (e.g., network (e.g., WIFI, etc.) adapters, etc.).” From the disclosure, one of ordinary skill in the art would understand wireless communication devices not to refer to a particular device with specific unique design elements, but to encompass various common devices such as Wi-Fi adapters, radios, cellular phones, laptop computers, tablets, Bluetooth-enabled devices, generic antennas, etc. The combination of generic processing and memory components executing stored code along with generic communication devices or elements for wirelessly transmitting data is also well-understood, routine, and conventional, as evidenced by at least Patel Fig. 2 & [0042]; LePendu (US 20170091391 A1) [0051] & [0059]; and Pletea (US 20200117833 A1) Fig. 6b & [0088]; and Samuel et al. (US 20170177798 A1) Figs. 2-3 & [0027]. 
Regarding the functional additional elements of claims 1, 3, 5, 6, 11, 13, 15, 16, and 20, as noted above, the steps of transmitting data (as in 1, 11, and 20), securely storing data (as in 3, 13, and 20), presenting data on a display device (as in 5 and 15), and filtering data (as in 6 and 16) each amount to insignificant extra-solution activity. These activities are also nothing more than those recognized as well-understood, routine, and conventional computer functions performed using generic computer components; for example, storing and retrieving information in memory (e.g. securely storing statistical and target data, and filtering results data) and receiving or transmitting data over a network (e.g. sending swapped pairs over a communication path with a wireless communication device, and transmitting advice data for presentation on a display device) are each recognized as well-understood, routine, and 
Thus, when considered as a whole and in combination, claims 1-9 and 11-21 are not patent eligible. 

Allowable Subject Matter
The prior art of record fails to expressly teach or suggest, either alone or in combination, each and every feature of the independent claims, and thus they and their dependents are found to recite allowable subject matter over the prior art. A more detailed explanation can be found in the non-final Office action mailed 10/28/2021. An updated prior art search was completed, but no additional references relevant to Applicant’s invention were discovered. 
	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN A HRANEK whose telephone number is (571)272-1679.  The examiner can normally be reached on M-F 8:00-4:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.A.H./Examiner, Art Unit 3626                                                                                                                                                                                                        
/CHRISTOPHER L GILLIGAN/Primary Examiner, Art Unit 3626